Title: Enclosure: Observations on Talavera Wheat by an Unidentified Gentleman, 20 September 1818
From: Unknown,Maury, James,Maury, Fontaine
To: 


            Observations of the Gentleman who procured the Wheat (called the Talevera wheat) at Wynnstay, the residence of Sir Watkins Williams Wynne. Sepr 20. 1818
            
            “I went over to Wynnstay while it was growing and saw a very fine Crop, although it was only put in the Ground in March, the great utility of this Corn, is that it can be sowed in the Spring after a Crop of Turnips, upon those Soils that are not suitable for Barley; if the Course of Crops in Virginia, resemble ours it will be a very valuable acquisition, in addition to this, the grain is large and fine and very much sought after by our Millers—my Father has never sowed it in the Autumn, but I understand it makes a much better Crop, when put in the Ground then, than when it is deferred until the Spring.”
            
              Liverpool 26 October 1818Signed—James Maury.
            
          